Citation Nr: 1449971	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  13-14 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Portland, Oregon


THE ISSUE

Entitlement to payment of private medical expenses incurred at St. Luke's Clinic-Idaho Cardiology Associates on January 21, 2013.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The Veteran served on active duty from July 1951 to October 1954.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a decision dated March 2013 of the Department of Veterans Affairs (VA) Medical Center in Portland, Oregon.

In October 2013, the Board remanded the case for further development.


FINDINGS OF FACT

1.  VA paid for two preapproved visits for a tilt table study at St. Luke's Clinic-Idaho Cardiology Associates, a non-VA facility, in November 2012. 

2.  The Veteran received follow-up treatment at St. Luke's Clinic-Idaho Cardiology Associates on January 21, 2013, without requesting or receiving prior authorization.


CONCLUSION OF LAW

The criteria for reimbursement of unauthorized private medical expenses incurred at St. Luke's Clinic-Idaho Cardiology Associates on January 21, 2013, have not been met.  38 U.S.C.A. § 1703 (West 2002 & Supp. 2013); 38 C.F.R. § 17.130 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As this case concerns a legal determination as to whether the Veteran is entitled to reimbursement for medical expenses under 38 U.S.C.A. § 1703, the provisions of 38 U.S.C.A. §§ 5103, 5103A are not applicable.  The provisions of 38 U.S.C. Chapter 17 and the relevant regulations contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  
The veteran has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and other evidence or statements that are deemed necessary and requested for adjudication of the claim.  38 C.F.R. § 17.124.

When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required.  38 C.F.R. § 17.132.

The Veteran was notified of the denial and his appellate rights in a decision dated March 2013.  He was provided with three Statements of the Case; in April 2013, December 2013, and March 2014, that informed him of the evidence that VA had considered, the pertinent laws and regulations, and the reasons and bases for VA's decisions.  All pertinent evidence regarding the reported non-VA medical treatment in January 2013 has been obtained and associated with the claim file.  VA has fulfilled its duty to assist the appellant in the development of the current claim.

The Veteran requests payment or reimbursement of unauthorized medical expenses for treatment provided on January 21, 2013, at St. Luke's Clinic-Idaho Cardiology Associates.  The Veteran has been awarded service connection for bilateral hearing loss, tinnitus, and scar from an appendectomy.  

The record shows that in November 2012 the Veteran was preapproved by VA for two visits for a tilt table study for complaints of dizziness and near syncope.  The Veteran was initially seen at St. Luke's Clinic-Idaho Cardiology Associates on November 26, 2012 and complained of dizziness and light-headed episodes.  It was noted that they would proceed with the tilt table study and the Veteran was to return in about 4 weeks (around December 24, 2012).  

On November 30, 2012, the Veteran underwent the tilt table study, which was negative, without evidence of vasopressor syncope and a mild bradycardia with right carotid sinus massage was not significant.  It was noted that the Veteran had syncopal episodes of unclear etiology and it was determined that he would benefit from chronic ambulatory monitoring, which was deferred to his primary care provider at the VA medical center.  

The Veteran was subsequently seen at the VA medical center on December 30, 2012, January 7, 2013, and January 15, 2013, for follow-up treatment for his complaints of dizziness.  

On January 21, 2013, the Veteran returned to St. Luke's Clinic-Idaho Cardiology Associates for a follow-up visit.  He reported being frustrated with the results of his VA treatment as he was told there was nothing that could be done about diagnosed occlusions of the left and right carotid arteries and his dizziness affected his life tremendously.  The Veteran stated that he would like a second opinion regarding his carotid stenosis and associated symptoms and he was referred to a specialist.  He was instructed to continue with the VA and the clinic on an as needed basis and it was recommended that he return if symptoms worsen or fail to improve.  

VA determined that the January 21, 2013 treatment was not included in the prior authorized private treatment and declined to pay for it. 

The Veteran claims that the January 21, 2013 treatment should be considered as part of the approved treatment as he was told by St. Luke's Clinic-Idaho Cardiology Associates during the November 26, 2012 appointment to return in 4 weeks and VA did not specifically tell him not to return for the follow-up appointment.  

VA law provides that when VA facilities or other Government facilities are not capable of furnishing economical hospital care or medical services because of geographic inaccessibility, or are not capable of furnishing care or services required, VA may contract with non-VA facilities for care.  38 U.S.C.A. § 1703.

No reimbursement or payment of services not previously authorized will be made when such treatment was procured through private sources in preference to available Government facilities.  38 C.F.R. § 17.130. 

The Veteran has made no assertions that there were no nearby VA facilities capable of providing him with follow-up treatment.  In fact, the record shows that the Veteran did receive follow-up VA treatment for his condition and that, during the January 21, 2013 treatment, he complained that he was frustrated with the VA treatment he was receiving.  Furthermore, the tilt table test study report included suggested follow-up monitoring that was deferred to his primary care provider at the VA medical center.  Finally, the Veteran was specifically approved for only two visits in order for the tilt table study to be performed.  

Although the Veteran was told to return in 4 weeks by St. Luke's Clinic-Idaho Cardiology Associates, the fact remains that the Veteran did not seek prior approval for additional visits with the private medical provider and he was receiving continuous follow-up care by VA for his condition.  

Reimbursement of unauthorized private medical expenses incurred at St. Luke's Clinic-Idaho Cardiology Associates on January 21, 2013, is not warranted.  


ORDER

Entitlement to payment of private medical expenses incurred at St. Luke's Clinic-Idaho Cardiology Associates on January 21, 2013, is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


